HcSurely, J., dissenting: I cannot agree that defendant voluntarily came into Cook county. Under section 6 of the Practice Act, Cahill’s St. eh. 110, 1J 6, he was compelled, to sue in this county or forego his right to prosecute his claim. Neither can I agree that only, where the presence of the party in the foreign county is procured by trickery, can he claim immunity from service of process; although many of the cases cited in the majority opinion seem so to hold. Public policy should require that suitors may feel free and safe to attend within any county, outside of their own, upon- judicial proceedings in which their presence is required without incurring the liability of being summoned to answer in some other adverse judicial proceeding against them.